Citation Nr: 0844676	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-03 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a fungus infection of 
the skin with pain in the legs and ankles.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955 and from January 1956 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which denied the veteran's request to reopen 
his claims for entitlement to service connection for a fungus 
infection of the skin with pain in the legs and ankles.  A 
July 2006 Board decision found that new and material evidence 
had been submitted to reopen the veteran's claim.  The appeal 
was remanded then and again in November 2007 to schedule the 
veteran for VA examinations.


FINDING OF FACT

The veteran's current foot condition is not related to active 
service.


CONCLUSION OF LAW

The criteria for service connection for a fungus infection of 
the skin with pain in the legs and ankles are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The service treatment records show that the veteran was 
treated for a rash of the limbs and trunk in the 1950s.  This 
condition resolved without additional occurrences.  Post-
service treatment by VA in late 1972 for recurring 
dermatophytosis of the feet and ankles was determined to be 
unrelated to service.

The veteran's claim for service connection of a skin 
condition was originally denied by the RO in September 1989.  
The Board reopened the claim in July 2006 after new and 
material evidence was submitted.

In an April 2001 statement, the veteran's daughter recalled 
that when she was a teenager (circa 1973) the veteran had 
foot problems to include sores and peeling skin.  She 
recalled that medications never seemed to work.  The veteran 
also submitted a statement in April 2001 in which he reported 
that his feet began giving him problems in 1973 or 1974, to 
include sores on the bottoms of his feet.  He said that he 
was treated for his sores at the VA facility in Altoona, 
Pennsylvania, for about 6 months, and he said that some 
doctors told him that he possibly had fungus or jungle rot.  
His condition was so bad at times that he was unable to walk.  
He also said that this problem had been constant over the 
years and included the peeling of large pieces of dead skin 
from his feet.  He also pointed out that each foot was numb 
and that he had been diagnosed with diabetes.

VA treatment records dated in 2001 show that he was often 
treated for complaints of the feet to include a burning 
sensation.  At the time of VA exam in July 2001, the examiner 
noted that even though the veteran's diabetes had been 
present only since 1997, the veteran was insistent that his 
feet had been numb since the 1970s.  The examiner noted that 
the veteran "somehow connects this with jungle rot and 
peeling feet, so an attempt was made to be certain he was not 
confusing a skin problem with actual numbness."  The 
examiner further pointed out that the veteran was questioned 
with several approaches to this, but the final conclusion was 
that the veteran did state that the feet were numb in the 
1970s and ever since and that it was the same type of 
numbness present now, only worse.  Final diagnoses did not 
include a skin disorder.

Additional examination was requested by VA to determine if 
the veteran had a skin disorder that was related to military 
service.  Upon VA examination in March 2004, both feet showed 
scaling.  The diagnosis was chronic tinea pedis, moderately 
symptomatic.  A skin culture was taken to confirm if a fungus 
infection was present.  A mycology report showed no evidence 
of a fungus infection after one week and four weeks of 
incubation.

Service connection was established for diabetes mellitus in a 
February 2006 rating decision.

In July 2006 and again in November 2007, the case was 
remanded for a VA examination to determine the nature and 
etiology of the veteran's skin condition.  The Board found it 
necessary to obtain a medical opinion as to whether the 
current skin condition was of service origin or, 
alternatively, was secondary to the service-connected 
diabetes mellitus.

The veteran was notified of scheduled VA examinations in 
January and May 2007; however, he failed to appear.  In 
August 2007 correspondence, the veteran asked that he be 
given one more opportunity to attend a rating examination.  
He indicated he failed to attend the previous examinations 
because he had been away from home for an extended period of 
time.  Following the November 2007 Board remand, the veteran 
was notified of a scheduled VA examination in August 2008.  
The veteran failed to appear for this examination, with no 
reason indicated in the claims file.

The "duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the purtative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).  
While VA has a duty to assist the veteran in the development 
of a claim, that duty is not limitless.  In the normal course 
of events, it is the burden of the veteran to show for VA 
examinations.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).

Here, both the Appeals Management Center and the VA Medical 
Center have undertaken great efforts to serve this veteran.  
Alas, the veteran has potentially harmed his own cause by 
failing to respond to VA correspondence in a timely manner.  
Further, his failure to keep VA informed of his whereabouts 
has clearly delayed the adjudication of his case, and 
required the expenditure of limited time and treasure that 
could have been spent on veterans who responded to VA 
correspondence in a timely manner, and kept VA aware of their 
whereabouts.

Thus, the claim must be decided on the evidence of record.  
As the Board concluded previously when remanding the case, 
there is not sufficient medical evidence of a nexus between 
service and any current skin condition, either on a direct or 
secondary basis.  Therefore, the claim must be denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in April 2001 of the information and evidence needed 
to substantiate and complete a claim for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The Board acknowledges that the veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim), until March 2006.  
The failure to provide this specific notice is harmless in 
this instance, however, because the preponderance of the 
evidence is against the appellant's claim for service 
connection for a fungus infection of the skin with pain in 
the legs and ankles, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service treatment and personnel records.  As 
discussed above, VA scheduled the veteran for VA examinations 
on three occasions and the veteran failed to appear. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a fungus infection of 
the skin with pain in the legs and ankles is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


